DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections

Claims 1, 9 and 10 are objected to because of the following informalities:  the claims recite steps for example in claim 1 “forming a first source/drain layer in a substrate; forming a channel layer over the first source/drain layer” in which the context would suggest for example that the first source/drain layer is formed before or at least during formation of the channel however the specification makes it clear that the first source/drain layer is formed after the formation of the channel layer (fin structures) see steps 204 and 206 of Figs. 3 or pages 9 and 10 of specification. Such limitations will be interpreted to not necessarily limit the particular order of the steps unless specifically required. Appropriate correction is required. 


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 9 and 12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yang et. Al. (US 20160268256 A1 hereinafter Yang).

Regarding claim 9, Yang teaches in Figs. 18-26 with associated text a method, comprising: 
forming a stack structure (1814, 1818, 1822, 1802 and 1806) over a doped region 108 of a substrate 102, the stack structure including a semiconductor fin structure (1814, 1818 and 1822) and a sacrificial layer (1802 and/or 1804 will be removed Fig. 24, paragraph [0120] and so are sacrificial layers) over the semiconductor fin structure (Fig. 18, paragraph [0113]); 
forming a first isolation layer 1812 surrounding a lower portion of the semiconductor fin structure (Fig. 19, paragraph [0114]); 
forming a second isolation layer 2234 over the first isolation layer and laterally to the stack structure , the second isolation layer spaced apart from a sidewall of the semiconductor fin structure (Fig. 22, paragraph [0116]); 
forming a gate structure (2202 and 130) over the first isolation layer and between the semiconductor fin structure and the second isolation layer, the semiconductor fin structure extending laterally beyond an edge or a perimeter of the gate structure (the fin structure extends laterally beyond one of the the inner edges of the gate structure in a direction perpendicular to the one of the inner edges Fig. 22, paragraph [0117]); 
16removing the sacrificial layer (Fig. 24, paragraph [0120]); and 
forming an epitaxy semiconductor layer 126 over the semiconductor fin structure (Fig. 26, paragraph [0122]).  

Regarding claim 12, Yang teaches the gate structure vertically extending from the first isolation layer to a level below an interface between the semiconductor fin structure and the sacrificial layer (Fig. 18).  

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4-5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Tomioka et. Al. (US 20120187376 A1 hereinafter Tomioka) and further in view of Li et. Al. (US 20150069458 A1 hereinafter Li).

Regarding claim 1, Tomioka teaches in Fig. 1 with associated text a method, comprising: 
forming a first source/drain 110 layer in a substrate (paragraph [0108] Fig. 4); 
forming a channel layer 140 over the first source/drain layer (paragraph [0108] Fig. 4); 
forming a second source/drain layer 134 over the channel layer (paragraph [0108] Fig. 4); 
forming an isolation layer 120 on the first source/drain layer and laterally abutting the channel layer (paragraph [0108] Fig. 4); and 

	Tomioka does not specify the channel layer extending laterally beyond an edge or a perimeter of the gate structure in a second lateral direction that is transverse to the first lateral direction.
	Li discloses in Figs. 6-9 with associated text a device similar to that of Tomioka comprising the channel layer extending laterally beyond an edge or a perimeter of a gate structure 118 (paragraph [0026]) in a second lateral direction (direction parallel to W in Fig. 9) that is transverse to a first lateral direction (direction perpendicular to W and L in Fig. 9) so that by forming a similar gate in the method of Tomioka the channel layer would extend laterally beyond an edge or a perimeter of the gate structure in a second lateral direction that is transverse to the first lateral direction.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a method similar to that taught by Li for forming a gate in the device of Tomioka because according to Li by using such a structure the height of the central portions 114, 124 (e.g., the channel lengths) may also be designed independently of a lithography process used for designing the gates (paragraph [0057]) furthermore according to Li the method is suitable for forming a gate in a vertical TFET (paragraph [0054]).  

Regarding claim 2, Tomioka teaches the forming the gate structure includes forming the gate structure over the isolation layer and below the second source/drain layer (Tomioka Fig. 4, the claim would not necesarrily require all of the gate to be below the second source/drain layer).  

Regarding claim 4, Tomioka teaches the forming the first source/drain layer includes doping the first source/drain layer (110 is doped p-type paragraph [0110]); and the forming the second source/drain layer includes doping the second source/drain layer (134 is doped n-type paragraph [0111]).  

Regarding claim 5, Tomioka teaches the first source/drain layer is doped with a different conductivity type from the second source/drain layer (110 is doped p-type paragraph [0110] and 134 is doped n-type paragraph [0111]).  

Regarding claim 8, Tomioka teaches forming a vertical isolation wall 150 over the isolation layer and laterally adjacent to the gate structure, the gate structure positioned laterally between the isolation wall and the channel layer (Fig. 4).  

Claims 3 are rejected under 35 U.S.C. 103 as being unpatentable over Tomioka in view of Li as applied to claim 1 and further in view of Rooyackers et. Al. (US 20110253981 A1 hereinafter Rooyackers).

Regarding claim 3, Tomioka in view of Li teaches the method of claim 1, wherein the forming the gate structure includes: forming a gate dielectric layer 140 abutting the channel region on a sidewall of the channel layer (Fig. 4); 
and forming a gate electrode 180.  
	Tomioka does not specify forming a conductive work function adjustment layer abutting the gate dielectric layer; and the gate electrode abutting the conductive work function adjustment layer, the conductive work function adjustment layer positioned between the gate dielectric layer and the gate electrode.
	Rooyackers teaches forming a gate structure similar to that of Tomioka in view of Li comprising forming a conductive work function adjustment layer 81 abutting a gate dielectric layer 80 (Fig. 10 paragraph 0070]); and a gate electrode 82 abutting the conductive work function adjustment layer, the conductive work function adjustment layer positioned between the gate dielectric layer and the gate electrode (Fig. 10 paragraph 0070]) so that by forming a similar work function layer between the gate dielectric layer and the gate electrode of Tomioka the method of Tomioka would comprise forming a conductive work function adjustment layer abutting the gate dielectric layer; and the gate electrode abutting the conductive work function adjustment layer, the conductive work function adjustment layer positioned between the gate dielectric layer and the gate electrode.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a work function adjustment layer similar to that taught by Rooyackers for forming .  

	Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Tomioka in view of Li as applied to claim 5 and further in view of Tsai et. Al. (US 20150318213 A1 previously cited hereinafter Tsai).

Regarding claim 6, Tomioka in view of Li teaches the method of claim 5.
	Tomioka does not the forming the channel layer includes doping the channel layer with a same conductivity type as the first source/drain layer.  
	Tsai discloses in Fig. 25 with associated text a method for forming a device similar to that of Tomioka in view of Li in which the forming the channel layer 134 includes doping the channel layer with a same conductivity type as the first source/drain layer 132 (both are N-type paragraph [0031]).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make forming the channel layer include doping the channel layer with a same conductivity type as the first source/drain layer as taught by Tsai because according to Tsai such a doping arrangement allows current to go through the N-type channel region 134 more easily (paragraph [0031]).  

Regarding claim 7, Tomioka in view of Li teaches the method of claim 6.
	Tomioka does not the channel layer is doped with a smaller dopant concentration than the first source/drain layer.  

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the channel layer is doped with a smaller dopant concentration than the first source/drain layer as taught by Tsai because according to Tsai such a doping arrangement allows current to go through the N-type channel region 134 more easily (paragraph [0031]).  

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Yang as applied to claim 9 and further in view of Tsai.

Regarding claim 10, Yang teaches the method of claim 9.
	Yang does not specify forming a trench isolation in the substrate laterally to the doped region.  
	Tsai discloses in Fig. 8-20 with associated text a method for forming a device similar to that of Yang comprising forming a trench isolation 108 (Fig. 8 paragraph [0012]) in the substrate laterally to a doped region 140 (Fig. 20.  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form a trench isolation in the substrate laterally to the doped region as taught by Tsai in the method of Yang to provide further isolation between adjacent devices furthermore such structures were extremely well known in the art before the effective filing date of the claimed invention.  

Regarding claim 11, Yang teaches the method of claim 9.
	Yang does not specify the trench isolation is formed integrally with the first isolation layer.  
	Tsai discloses in Fig. 36 with associated text a method for forming a device similar to that of Yang wherein a trench isolation 108 is formed integrally with a first isolation layer 178 and 180) similar to that of Yang (the first isolation and trench isolation are formed attached directly to one another so that they are formed integrally.  
.  

Claims 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Yang as applied to claim 9 and further in view of Chang et. Al. (US 20140299923 A1 hereinafter Chang).

Regarding claim 13, Yang teaches in Figs. 18-32 with associated text a method, comprising: forming a fin (1816, 1820 and 1824) over a doped region 110 in a substrate 102 (Fig. 18, paragraph [0113]), the fin extending substantially perpendicular to a surface of the doped region (Fig. 18), the fin including: 
a first semiconductor region (1814, 1818 ) abutting the surface of the doped region (Fig. 18); and 
a second semiconductor region 1822 overlying and abutting the first semiconductor region (Fig. 18); 
forming an isolation layer 1812 on the surface of the doped region and abutting lower portions of sides of the first semiconductor region (Fig. 19, paragraph [0114]); 
forming a gate structure (2202 and 132) abutting opposite sides of the first semiconductor region Fig. 22, paragraph [0117]); 
forming a first gate contact 150 on the gate structure, the first gate contact being adjacent to a first side of the fin (Fig. 32, paragraph [0128]). 
	Yang does not specify forming a second gate contact on the gate structure, the second gate contact being adjacent to a second side of the fin that is opposite to the first side.
	Chang discloses in Figs. 2-3 with associated text a method comprising forming a second gate contact (one of gate contacts 43) on a gate structure (31-33) similar to that of Yang, the second gate contact being adjacent to a second side of a fin (17 and 21, Fig. 2) that is opposite to a first side (side with other gate contact 43) (Fig. 3, paragraph [0029]) so that by using similarly arranged gate contacts the 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form a similarly arranged gate contacts to those taught by Chang for the method of Yang because according to Chang a gate pad 45 is disposed on the surface of the dielectric layer 41, and a via 43 is disposed in the dielectric layer 41 and connects the gate pad 45 to the horizontal portion 33B of the gate conductor 33 (paragraph [0029]) so that such contacts would be suitable for making contact in the method of Yang.  

Regarding claim 15, Yang teaches the second semiconductor region is doped with a different conductivity type from the doped region in the substrate (Fig. 18).  

Claims 14 are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Chang as applied to claim 13 and further in view of Rooyackers.

.  Regarding claim 14, Yang in view of Chang teaches the method of claim 13, wherein the gate structure includes two gate dielectric layers abutting opposite sides of the first semiconductor region, respectively, two work function adjustment layers abutting the two gate dielectric layers, respectively, and two gate electrodes abutting the two work function adjustment layers, respectively. 
	Yang does not specify wherein the gate structure includes two gate dielectric layers abutting opposite sides of the first semiconductor region, respectively, two work function adjustment layers abutting the two gate dielectric layers, respectively, and two gate electrodes abutting the two work function adjustment layers, respectively.
	Chang discloses in Figs. 2-3 with associated text a method comprising forming a gate structure surrounding a first semiconductor region (Fig. 6) similarly to that of Yang or in Figs. 2-3 one that includes two gate dielectric layers (two layers 31 on each side of 21 abutting opposite sides of a first semiconductor region 17 and 21), respectively, and two gate electrodes (two layers 33 on each side of 21 abutting opposite sides of a first semiconductor region 17 and 21).

	Yang still does not specify two work function adjustment layers abutting the two gate dielectric layers and the two gate electrodes abutting the two work function adjustment layers.
	Rooyackers teaches forming a gate structure similar to that of Yang in view of Chang comprising forming a work function adjustment layer 81 abutting a gate dielectric layer 80 (Fig. 10 paragraph 0070]); and a gate electrode 82 abutting the conductive work function adjustment layer (Fig. 10 paragraph 0070]) so that by forming a similar work function layer between each of the gate dielectric layers and the gate electrodes of Yang in view of Chang the gate structure would include two work function adjustment layers abutting the two gate dielectric layers and the two gate electrodes abutting the two work function adjustment layers.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a work function adjustment layer similar to that taught by Rooyackers for forming the gate structure in the method of Yang in view of Chang because according to Rooyackers such a structure determines the workfunction of the TFET. Suitable metals for forming the metal gate 81 may be Al, W, Ta, Ti, Ru, Pd, Rh, Re, Pt and alloys thereof. On top of the metal gate 81, a layer of a suitable material for later on forming a low resistive metal contact is provided, e.g. an amorphous semiconductor layer, for example an a-Si layer 82, as used in CMOS for electrically contacting the metal gate 81 (Rooyackers paragraph [0070]) so that such a structure would be useful in determining a workfunction and providing a low resistive metal contact in the method of Yang in view of Chang.  

Claims 16-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Chang as applied to claim 15 and further in view of Tsai.

Regarding claim 16, Yang in view of Chang teaches the method of claim 15.
	Yang in view of Chang does not specify the first semiconductor region is doped with a same conductivity type as and a lower dopant concentration than one of the second semiconductor region or the doped region in the substrate.  
	Tsai discloses in Fig. 25 with associated text a method for forming a device similar to that of Yang in view of Chang in which the first semiconductor region 134 is doped with a same conductivity type as and a lower dopant concentration than the doped region in the substrate 132 (paragraph [0031]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the first semiconductor region is doped with a same conductivity type as and a lower dopant concentration than one of the second semiconductor region or the doped region in the substrate as taught by Tsai because according to Tsai such a doping arrangement allows current to go through the N-type channel region 134 more easily (paragraph [0031]).  

Regarding claim 17, Yang in view of Chang teaches the method of claim 15.
	Yang in view of Chang does not specify does not specify a dopant concentration of the second semiconductor region is greater than a dopant concentration of the doped region in the substrate.
	Tsai discloses in Fig. 25 with associated text a device similar to that of Yang in view of Chang in which a dopant concentration the second semiconductor region is greater than a dopant concentration of the doped region in the substrate (paragraph [0031]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the device of Yang in view of Chang so that a dopant concentration of the second semiconductor region is greater than a dopant concentration of the doped region in the substrate as taught by Tsai because according to Tsai by doing so the current can go through the N-type channel region 134 more easily (paragraph [0031]).
Yang in view of Chang and further in view of Tsai does not specify a dopant concentration of the second semiconductor region is at least 2-3 times greater than a dopant concentration of the doped 
However, the relative doping concentrations of the second semiconductor region and the doped region in the substrate would have been obvious to one of ordinary skill in the art at the time of the invention because absent evidence or disclosure of criticality for the range giving unexpected results, it is not inventive to discover optimal or workable ranges by routine experimentation. In re Aller, 220 F. 2d454, 105 USQ 233, 235 (CCPA 1995). Furthermore the specification contains no disclosure of either the critical nature of the dimensions claimed or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the claimed dimensions or variable are critical. See In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ 2d 1934, 1936 (Fed. Cir. 1990).

Regarding claim 18, Yang in view of Chang teaches the method of claim 16.
	Yang in view of Chang does not specify a dopant concentration of the doped region in the substrate is at least 10 times greater than a dopant concentration of the first semiconductor region.
	Tsai discloses in Fig. 25 with associated text a device similar to that of Yang in view of Chang in which a dopant concentration of the doped region in the substrate 132 is greater than a dopant concentration of the first semiconductor region 134 (paragraph [0028]) and can be as much as 10^10 times greater (paragraph [0031]).
	However, the relative doping concentrations of the first semiconductor region and the doped region in the substrate would have been obvious to one of ordinary skill in the art at the time of the invention because absent evidence or disclosure of criticality for the range giving unexpected results, it is not inventive to discover optimal or workable ranges by routine experimentation. In re Aller, 220 F. 2d454, 105 USQ 233, 235 (CCPA 1995). Furthermore the specification contains no disclosure of either the critical nature of the dimensions claimed or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the claimed dimensions or variable are critical. See In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ 2d 1934, 1936 (Fed. Cir. 1990).  Furthermore such a device having a dopant 

Regarding claim 20, Yang in view of Chang teaches the method of claim 13, forming an isolation wall 2234, the gate structure being positioned between the first semiconductor region and the isolation wall (Fig. 22).
	Yang in view of Chang does not specify the isolation wall is of silicon nitride.
	Tsai discloses in Fig. 43 with associated text a device similar to that of Yang in view of Chang in which an isolation wall similar to that of Yang in view of Chang is of silicon nitride (180 and 194 are the same material paragraph [0051] which is silicon nitride paragraph [0039]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use silicon nitride as taught by Tsai for the isolation wall of Yang in view of Chang because according to Tsai such materials are suitable for such layers (paragraph [0051] and [0039]) It would have been obvious to one of ordinary skill in the art at the time of the invention was made to have used silicon nitride, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Claims 19 is rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Chang as applied to claim 13 and further in view of Kang et. Al. (US 20140167146 A1 hereinafter Kang).

Regarding claim 19, Yang in view of Chang teaches the method of claim 13.
	Yang in view of Chang does not specify the fin has a fin width within a range of about 6-12 nm.
	Kang discloses in Fig. 1 with associated text a device similar to that of Yang in view of Chang in which fin has a fin width within a range of about 6-12 nm (paragraph [0051]).
	However, the relative doping fi width would have been obvious to one of ordinary skill in the art at the time of the invention because absent evidence or disclosure of criticality for the range giving In re Aller, 220 F. 2d454, 105 USQ 233, 235 (CCPA 1995). Furthermore the specification contains no disclosure of either the critical nature of the dimensions claimed or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the claimed dimensions or variable are critical. See In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ 2d 1934, 1936 (Fed. Cir. 1990).  Furthermore such a device having a dopant concentration characterizing the doped drain region be 10 times greater than a dopant concentration of the fin is very well known in the art.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON J GRAY whose telephone number is (571)270-7629.  The examiner can normally be reached on Monday-Friday 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toledo Fernando can be reached on 5712721867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AARON J GRAY/Examiner, Art Unit 2897